DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 11/12/2020.  
Claim(s) 1-8, 10-17, 19 is/are pending in the application.
Independent claim(s) 1, 10, 19 was/were amended.
Dependent claim(s) 2-8, 11-17 was/were amended.
Claim(s) 9, 18 was/were canceled.

Claim Objections
Claim(s) 1, 10, 19 is/are objected to because of the following informalities: in the last limitation in each of the aforementioned claims, “position” is misspelled as “positon” twice. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-8, 10-17, 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regards to claims 1-8, 10-17, 19, independent claims 1, 10, 19 similarly recite the following limitations of: detecting a work position of a worker in a work space by using an area sensor; detecting a display position of a see-through display attached to the worker by using the area sensor; and changing the position of the virtual wall displayed on the see-through display according to changes of the worker position and the display position. As claimed, this seems to infer that both positions of a worker and see-through display are detected and that in order to change the position of the virtual wall would require both the individual positions of the worker and the see-through display. However, after reading through the specification, Examiner has found that paragraphs [0057]-[0060], which are directed towards that of the position detection apparatus (or area sensor as claimed), does not describe it in that way. Paragraphs [0057]-[0060] discloses that “position detection apparatus 25 detects a position of the claims 2-8, 11-17 are included in this rejection as they depend upon the aforementioned independent claims.

Claim(s) 1-8, 10-17, 19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

In regards to claims 1-8, 10-17, 19, independent claims 1, 10, 19 similarly recite the following limitations of: detecting a work position of a worker in a work space by using an area sensor; detecting a display position of a see-through display attached to the worker by using the area sensor; and changing the position of the virtual wall displayed on the see-through display according to changes of the worker position and the display position. As claimed, this seems to infer that both positions of a worker and see-through display are detected and that in order to change the position of the virtual would require both the individual positions of the worker and the see-through display. However, as noted above, the specification does not describe it in that way. While Examiner has interpreted and treated the amended claim limitations as such above, it is unclear as to whether or not applicant had intended such an claims 2-8, 11-17 are included in this rejection as they depend upon the aforementioned independent claims.

Allowable Subject Matter
Claim(s) 1-8, 10-17, 19 is/are allowed over the prior art. However, to note, claim(s) 1-8, 10-17, 19 were rejected above under USC 112.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim(s) 1-8, 10-17, 19 was/were carefully reviewed and a search with regards to independent claim(s) 1, 10, 19 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-8, 10-17, 19  and specifically independent claim(s) 1, 10, 19, the prior art search was found to neither anticipate nor suggest a(n) control apparatus/display/robot system, comprising: a processor configured to execute the program so as to: detect a worker position of a worker in a work space by using an area sensor;	detect a display position of a see-through display attached to the worker by using the area sensor; detect a robot position of the robot; detect a robot posture of the robot; calculate a movable area of the movable unit of the robot; determine no-collision distances from the robot to a surrounding area in the work space based on the worker position, the robot position, and the calculated movable area of the movable unit of the robot; calculate a position of a virtual wall surrounding the robot based on the determined no-collision distances; display the virtual wall on the see-through display attached to the worker; and change the position of the virtual wall displayed on the see-through display according to changes of the worker position and the display position (emphasis added).

Specifically, this is based on the inclusion of detecting both the worker position and the display position separately, and using both positions to determine the position change of the virtual wall.

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612  

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612